*100CONCURRING OPINION
Newman, Judge:
I concur with the views of Judge Landis respecting the merits, but wish to comment briefly concerning the jurisdictional question raised sua sponte, by my learned colleague, Judge Bichardson.
The dissenting opinion points out that there are several statements made by the importer in the official documents before the court which *101are inconsistent with plaintiff’s original claim under item 800.00 of the Tariff Schedules of the United States. These statements indicate that the returned American goods were not in an unimproved and un-advanced state as required by item 800.00, TSUS. Because of such inconsistency, Judge Richardson reasoned that the protest presents no justiciable issue, and consequently that the court lacks jurisdiction. I agree that there is an inconsistency between certain statements made by the importer in the official documents and the claim in the protest under item 800.00. But I must disagree that the court lacks jurisdic tion.
The inconsistent statements in the official papers merely constitute admissions against interest. Hence, plaintiff was entitled to an opportunity to contradict or explain such admissions at a hearing on the merits. See Wo Kee & Co. v. United States, 21 CCPA 366, 370, T.D. 46890 (1934); United States v. Wo Kee & Co., 21 CCPA 341, 344, T.D. 46880 (1934); Lee & Co. v. United States, 15 Ct. Cust. Appls. 202, 204, T.D. 42236 (1927); Schmitt v. United States, 5 Ct. Cust. Appls. 312, 314, T.D. 34523 (1914); United States v. Rockhill & Victor et al., 10 Ct. Cust. Appls. 112, 116-117, T.D. 38374 (1920); Mercantil Distribuidora, S.A. v. United States, 33 Cust. Ct. 158, C.D. 1648 (1954), aff'd, 43 CCPA 111, C.A.D. 617 (1956); and Sterling Button Co. v. United States, 4 Cust. Ct. 213, 216, C.D. 324 (1940). None of the decisions discussed in the dissenting opinion persuade me that a case should *102be dismissed for lack of jurisdiction because there are admissions in the official papers that contradict the claim made in the protest.
In view of the foregoing, plaintiff’s initial claim under item 800.00 presents a justiciable issue over which the court has jurisdiction. Accordingly, I am of the opinion that the trial judge properly granted plaintiff’s motion to amend the protest.